t c summary opinion united_states tax_court connie j meadows petitioner v commissioner of internal revenue respondent docket no 874-06s filed date connie j meadows pro_se thomas l fenner for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case involves innocent spouse relief for the amount of tax shown as due on petitioner and her then husband’s joint income_tax return that has not been fully paid petitioner contends that respondent’s allowance of only partial innocent spouse relief was an abuse_of_discretion consequently we must decide whether respondent abused his discretion in denying petitioner innocent spouse relief under sec_6015 for dollar_figure of the dollar_figure shown as the amount owed on the return background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in houston texas petitioner and her husband at that time todd meadows timely filed a joint form_1040 u s individual_income_tax_return for they reported mr meadows’s wage income of dollar_figure and petitioner’s wage income of dollar_figure together with other income items such as a taxable_distribution from a pension_plan interest_income and dividend income their total income for was shown as dollar_figure the total_tax shown was dollar_figure with dollar_figure owed including a dollar_figure estimated_tax penalty petitioner was and is a middle school teacher mr meadows was a property_tax specialist employed by an energy company in march of petitioner and mr meadows divorced in june of respondent determined a deficiency of dollar_figure in petitioner and mr meadows’s income_tax for and issued a notice_of_deficiency for a deficiency and a related penalty under sec_6662 neither petitioner nor mr meadows petitioned this court for a review of respondent’s determination and respondent assessed the deficiency and the related penalty in august of petitioner requested innocent spouse relief for the tax_year pursuant to sec_6015 respondent granted petitioner full relief with respect to the deficiency in and addition_to_tax that had been assessed however respondent denied relief under sec_6015 for dollar_figure of the unpaid liability shown on the joint tax_return respondent asserts that he is seeking recovery only of that part of the tax_liability shown on the joint_return that is attributable to the earnings_of petitioner respondent issued a final notice_of_determination with respect to petitioner’s request for innocent spouse relief under sec_6015 in date discussion married couples may choose to file their federal_income_tax returns jointly sec_6013 couples filing joint returns are jointly and severally liable for the taxes due thereon sec_6013 sec_6015 provides relief from liability for filers of joint returns in some circumstances under sec_6015 a spouse may seek relief for understatements of tax attributable to certain erroneous items on a return under sec_6015 the tax_liability may be apportioned between two former or separated spouses these provisions apply when there is a deficiency in tax petitioner was successful in obtaining relief under sec_6015 for the deficiency respondent determined in cases of underpayment sec_6015 applies sec_6015 provides in part that a taxpayer may be relieved from joint_and_several_liability if it is determined that taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for the unpaid tax and relief is not available under sec_6015 or c if relief is denied then to prevail the taxpayer must prove that the commissioner’s denial of equitable relief from joint liability under sec_6015 was an abuse_of_discretion 114_tc_276 the court defers to the commissioner’s determination unless it is arbitrary capricious or without sound basis in fact 118_tc_106 affd 353_f3d_1181 10th cir whether the commissioner’s determination was an abuse_of_discretion is a question of fact the requesting spouse bears the burden of proving that there was an abuse_of_discretion 115_tc_183 affd 282_f3d_326 5th cir abelein v commissioner tcmemo_2004_274 as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency respondent in denying relief to petitioner applied guidelines found in revproc_2000_15 supra which we will refer to as the superseded guidelines the superseded guidelines were modified by guidelines found in revproc_2003_ supra which we will refer to as the applicable guidelines the applicable guidelines are effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date revproc_2003_61 sec c b pincite petitioner’s application_for relief was filed after date on date respondent’s determination_letter was issued on date according to section dollar_figure in both sets of guidelines the requesting spouse must satisfy seven conditions threshold conditions before the commissioner will consider a request for relief under sec_6015 revproc_2003_61 sec_4 c b pincite revproc_2000_15 sec_4 c b pincite the threshold conditions in the modified guidelines however are different from the threshold conditions in the superseded guidelines the modified guidelines contain a threshold requirement that the income_tax_liability from which the requesting spouse seeks relief be attributable to an item of the individual with whom the requesting spouse filed the joint_return with exceptions not applicable here respondent at trial and in his pretrial memorandum stated that petitioner satisfied the threshold conditions but when respondent made this concession he was referring to the threshold conditions found in the superseded guidelines which did not include the threshold requirement pertaining to attribution respondent contends that he is seeking to recover only that portion of the tax_liability that is attributable to the earnings_of petitioner petitioner does not dispute that claim consequently pursuant to the applicable guidelines innocent spouse relief would be denied because petitioner does not meet 1this factor attribution of the item generating the income_tax_liability appears in sec dollar_figure of the superseded guidelines rather than as a threshold requirement of sec dollar_figure of those guidelines therefore respondent considered this factor in denying petitioner’s request for innocent spouse relief but did not regard it as a threshold condition the threshold condition that the tax_liability be attributable to an item of the nonrequesting spouse although petitioner has not met the threshold requirements for relief found in section dollar_figure of the applicable guidelines we consider other factors to be taken into consideration when the threshold requirements are met because respondent applying the superseded guidelines conceded that petitioner had met the threshold conditions and denied petitioner’s claim for innocent spouse relief on other bases the applicable guidelines specify in sec_4 three other conditions assuming that the threshold conditions were met which respondent erroneously assumed was the case that if met will normally entitle the spouse to relief revproc_2003_61 sec_4 c b pincite to qualify petitioner must show that a she is no longer married b it was reasonable for her to believe that mr meadows would pay the reported tax_liability and c she will suffer economic hardship if she is not granted innocent spouse relief economic hardship generally means that the individual is unable to pay reasonable basic living_expenses petitioner showed that she and mr meadows are divorced thereby satisfying the first condition however we cannot find 2see sec_301_6343-1 proced admin regs referred to in the revenue_procedure in making the determination of whether economic hardship is present that petitioner reasonably believed that mr meadows would pay the tax_liability reported on the joint_return it appears from the record that petitioner filed tax returns for at least the preceding years as a married taxpayer filing separately petitioner testified that mr meadows prepared those returns for her and that she merely signed them on one occasion mr meadows signed her name to the return petitioner testified that mr meadows convinced her that it would be advantageous to them to file a joint_return for even though at the time the return was due they were contemplating divorce petitioner asserts that at mr meadows’s request she signed the joint return while it was blank ie before any figures appeared on it petitioner testified that in doing this she should have known better than to trust mr meadows according to petitioner mr meadows then filed the return which showed the tax_liability and the balance still owed the address on the tax_return was a mailbox to which mr meadows had access but petitioner did not consequently petitioner testified that she was unaware of any further developments or correspondence from respondent pertaining to the tax_year and did not obtain a copy of the joint_return until respondent began collection efforts petitioner could not reasonably have believed that mr meadows would pay the reported tax_liability because petitioner was unaware they had any_tax liability having signed a blank return petitioner testified that even though mr meadows assured her that he would properly manage their tax obligations she was aware that she could not trust him to actually do so moreover petitioner testified that mr meadows had always prepared and filed her tax returns both the joint and separate returns and that several years before respondent had garnished her wages nothing in petitioner’s testimony establishes that petitioner believed that mr meadows would pay the reported tax_liability even if we could find which we do not that petitioner believed that mr meadows would pay the reported tax_liability we could not find that her belief was reasonable on the contrary petitioner’s experience in relying on mr meadows to pay income taxes had resulted in the garnishing of her wages further we do not find that petitioner will suffer economic hardship if she is not granted innocent spouse relief the record shows that petitioner earned more than dollar_figure in the unpaid tax that respondent seeks to recover including interest as of the date of trial is approximately dollar_figure petitioner did not provide any supporting documentation but she testified that she contributes to the support of her young adult children and her elderly parents even if we were persuaded that petitioner’s living_expenses include the cost of supporting adult children and elderly parents these costs were not quantified and we cannot conclude from this record that petitioner will not be able to pay her reasonable basic living_expenses if she is not granted relief in sum assuming petitioner met the threshold requirements found in section dollar_figure of the modified guidelines we conclude petitioner does not qualify for relief because she did not meet the additional requirements found in section dollar_figure of the modified guidelines where the requesting spouse meets the seven threshold conditions set forth in section dollar_figure of the modified guidelines but does not qualify for relief under section dollar_figure of those guidelines we employ a balancing test to determine whether taking into account all the facts and circumstances it would nevertheless be inequitable to hold the requesting spouse liable for all or part of the unpaid liability section dollar_figure of the modified guidelines enumerates six nonexclusive factors that may be considered in making this determination because respondent applied the superseded guidelines he considered petitioner’s request for relief in the light of eight factors listed in section dollar_figure of the superseded guidelines we now examine section dollar_figure of the modified guidelines which includes six factors to be considered a description of each factor underscored and our evaluation of that factor in this case follows a marital status the requesting spouse is separated or divorced from the nonrequesting spouse petitioner has shown that she is divorced from mr meadows this factor weighs in her favor b economic hardship the requesting spouse will suffer economic hardship if relief from the liability is not granted for reasons explained supra we do not find that petitioner would suffer economic hardship if relief were not granted this factor weighs against her c knowledge or reason to know in the case of an income_tax_liability that was properly reported but not paid whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability we are unable to determine petitioner’s actual knowledge as to whether her husband would pay the tax shown on their joint_return for indeed because she signed the return in blank we are 3in addition to these six factors the superseded guidelines included as a factor in sec dollar_figure whether the income_tax_liability was attributable to an item of the nonrequesting spouse as explained supra note this factor is a threshold requirement found in sec dollar_figure of the modified guidelines in addition the superseded guidelines included spousal abuse as a factor to be considered in sec_4 that factor is part of the threshold considerations of sec dollar_figure in the modified guidelines the parties agree that there was no such abuse in this case unable to say whether petitioner knew that any_tax was due however if petitioner was aware that any_tax was due on the basis of past experience she would have had reason to believe that her husband might not pay the tax_liability it is also true that the address shown on the return was a business mailbox to which petitioner did not have access so that she was not aware of any correspondence between respondent and mr meadows after the filing of the return this factor weighs neither in favor of nor against petitioner d nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement this factor will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability petitioner’s divorce decree assigns responsibility for all federal_income_tax liability from the date of marriage through date to mr meadows we are unable to determine petitioner’s actual knowledge at the time of the decree as to whether mr meadows would pay the income_tax_liability on the basis of past experience petitioner had reason to believe that her husband would not pay the income_tax_liability this factor weighs neither in favor of nor against petitioner e significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability petitioner credibly testified that she received no gifts or other_benefits from the unpaid tax_liability mr meadows did not honor his child_support_obligations under the divorce decree and at one point simply remained out of touch with his family for years this factor weighs in favor of petitioner f compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year to which the request for relief relates petitioner filed a tax_return for the tax_year but did not file tax returns for any subsequent years petitioner testified that the reason for her failure_to_file was that she believed she was owed a tax_refund with respect to the tax_year which according to her accountant would have been jeopardized by subsequent filings that might have shown tax due in other words petitioner admitted that she might owe taxes for years after as she had owed taxes for some years before and that the government might offset her claimed refund for the tax_year against taxes owed for subsequent tax years 4we note that petitioner’s youngest child for whom she claimed the child_tax_credit in attained the age of in continued petitioner testified that she relied on her accountant who is a certified_public_accountant petitioner further testified that she provided her accountant with the necessary information for him to prepare returns and that she believed her accountant had requested extensions of the time to file we are not satisfied that petitioner’s actions amounted to a good_faith effort to comply with income_tax laws even giving petitioner the benefit of the doubt that she relied on or more likely misunderstood her accountant’s advice petitioner was certainly aware of the obligation to file income_tax returns which she did for the tax_year for which she believed she was entitled to a refund her understanding or more likely misunderstanding of her accountant’s advice with respect to later years amounts to an endorsement of a strategy of preventing the government from applying the refund she expected with respect to the tax_year to a tax that she might owe in later years this does not constitute a good_faith effort to comply with income_tax laws consequently this factor weighs against petitioner not all the factors in section dollar_figure of the modified guidelines weigh against petitioner just as not all of the factors in section dollar_figure or dollar_figure of the modified guidelines weigh against her however because we find that respondent i sec_4 continued petitioner was therefore not entitled to this tax_credit for years after seeking to collect the portion of the income_tax that is attributable to petitioner petitioner did not in good_faith believe that mr meadows would pay the income_tax owed petitioner has not shown that she would suffer economic hardship if relief were not granted and petitioner did not make a good_faith effort to comply with income_tax laws in subsequent years we conclude that respondent did not abuse his discretion in denying innocent spouse relief to petitioner under sec_6015 to reflect the foregoing decision will be entered for respondent
